Citation Nr: 0829065	
Decision Date: 08/27/08    Archive Date: 09/04/08	

DOCKET NO.  05-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 
10 percent for hypertension.  

3.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had over 20 years of active service at the time 
of his retirement from the Army in April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  

In addition to PTSD and hypertension, service connection is 
currently in effect for the following:  Hypertensive heart 
disease associated with hypertension, rated as 60 percent 
disabling  from December 2004; coccydynia, with low back 
spasms, rated as 10 percent disabling from May 1985; 
tinnitus, rated as 10 percent disabling from May 1999; lymph 
node enlargement, rated as noncompensably disabling from 
May 1985; postoperative cyst of the right wrist, rated as 
noncompensably disabling from May 1985; lesion of the right 
lower eyelid, rated as noncompensably disabling from 
May 1985; and bilateral hearing loss, rated as noncompensably 
disabling from March 1993.  A combined disability rating of 
90 percent has been in effect since November 2006.  The 
veteran has been in receipt of a total rating based on 
unemployability due to the severity of his service-connected 
disabilities from May 2005.  


FINDINGS OF FACT

1.  Manifestations of the veteran's PTSD include depression 
and anxiety.  The veteran takes 100 to 150 milligrams of 
Zoloft each day.  

2.  The pertinent medical evidence of record shows severe, 
but not total, social and occupational impairment 
attributable to the veteran's PTSD symptomatology.  

3.  The veteran's diastolic pressure readings are not shown 
to be mostly 110 or more and his systolic pressure readings 
are not predominately 200 or more.  

4.  The competent medical evidence of record does not show a 
causal relationship between the veteran's service-connected 
PTSD and any erectile dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 
70 percent, but not more, have been reasonably met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).  

2.  The criteria for an initial rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2007).  

3.  Service connection for erectile dysfunction, to include 
as secondary to service-connected PTSD, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

A review of the record reveals there has been essential 
compliance of the VCAA.  In correspondence dated in 
October 2002, the veteran was essentially instructed to 
submit any evidence in his possession that pertained to the 
claims with regard to PTSD and hypertension.  Since the claim 
with regard to PTSD and hypertension is an appeal from an 
initial rating, the Board finds that satisfactory notice was 
delivered after adjudication of the claims.  There has been 
readjudication of the claims based on all the evidence as 
recently as in a supplemental statement of the case dated in 
February 2008.  The veteran has been able to participate 
effectively in the processing of his claim.  There is no 
indication in the record or other reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  The Board notes that with regard to PTSD, 
it is allowing a substantial grant of the claim.  The Board 
further notes that in March 2006 the veteran was informed of 
the way in which disability ratings are assigned once service 
connection is granted and how effective dates are determined 
once an award of service connection is made.  

The Board also finds that all identified and available 
treatments records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim for service 
connection for erectile dysfunction.  He has also been 
accorded rating examinations for his PTSD and for 
hypertension.  In a September 2007 communication he stated 
that he had no other information or evidence to give VA to 
substantiate his claims.  He asked that his claim be decided 
as soon as possible.  He then had the opportunity to provide 
testimony on his own behalf at a video conference with the 
undersigned in April 2008.  A transcript of the hearing 
proceedings is of record and has been reviewed.  Accordingly, 
the Board finds that duties to notify and assist have been 
met.  

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment of earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and the residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.3.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126.  

Under the formula for rating mental disorders, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (i.e. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); inability to establish and maintain 
effective relationships.  

The maximum schedular rating of 100 percent is warranted when 
there is total social and occupational impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.  

The Board notes the criteria for a 70 percent rating are also 
met if there are deficiencies in most areas such as work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); 
See also Richards v. Brown, 9 Vet. App. 266 (1996), citing 
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), 
page 32.  

A score of 41 to 50 is provided when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, or any serious impairment of social, occupational, 
or school functioning (for example, no friends, unable to 
keep a job).  

A score of 51 to 60 is assigned when there are moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g. few friends, 
conflicts with peers or coworkers).  

Analysis

After review of the pertinent evidence and the provisions of 
the Rating Schedule set forth above, the Board finds that the 
symptoms of the veteran's PTSD reasonably meet the criteria 
for the assignment of the next higher rating of 70 percent, 
but not more, for the veteran's PTSD for the entire appeal 
period.  

A review of the veteran's disability picture during the 
appeal period includes a report of a psychiatric examination 
accorded him by VA in January 2005.  At that time the claims 
file was available and reviewed.  Reference was made to a 
previous VA rating examination in November 2002.  The veteran 
had been attending outpatient therapy at VA and was also 
going to weekly group therapy for his PTSD symptoms.  He was 
currently taking 100 milligrams of Zoloft daily and he found 
this helpful.  

On mental status examination the veteran denied suicidal or 
homicidal ideation.  Hygiene was good, and he engaged in 
basic activities of daily living.  He was fully oriented and 
his memory was intact.  There was no evidence of obsessional 
or ritualistic behavior that would interfere with routine 
activities.  Speech was logical and coherent, with normal 
rate and flow.  He described about one panic attack a month.  
Mood was depressed with anxious affect.  There was no 
evidence of impaired impulse control.  He felt as though he 
became irritated quickly and frequently.  He was given an 
Axis I diagnosis of PTSD.  He was given a current GAF score 
of 62 to 64.  

The general pertinent evidence includes the report of a VA 
psychiatric examination accorded the veteran in 
November 2006.  The claims file was reviewed by the examiner.  
The veteran was now taking 150 milligrams of Zoloft daily.  
The veteran had been married to his wife for 43 years.  They 
had four grown children.  The veteran stated that he 
essentially had no friends, and socialized mainly with his 
wife and family.  Other than walking a few times a week for 
exercise, he stated that he had no leisure activities or 
pursuits.  He was continuing to attend church.  His current 
psychosocial functional status was described as moderately 
impaired due to recurrent PTSD symptoms, his adjustment to 
post retirement, occasional marital stress, and chronic 
physical health problems.  The findings included a report of 
frequent panic attacks, sometimes up to four a week.  He was 
described as able to maintain minimal personal hygiene.  
Reference was also made to moderate to severe episodes of 
anxiety in response to stress and periods of depression.  The 
veteran was given Axis I diagnoses of chronic PTSD and major 
depressive disorder, recurrent, moderate, by history.  There 
was no Axis II diagnosis.  He was given a current GAF score 
of 63.  

Another psychiatric examination was accorded the veteran by 
VA in September 2007.  The claims file was not reviewed by 
the examiner.  The veteran was continuing to take 150 
milligrams of Zoloft daily.  He was also continuing to attend 
group therapy and was still seeing a private psychiatrist.  
He was not working.  He stated he had been forced to retire 
from his job after being given the option of voluntarily 
leaving or being fired.  He stated that the emotional stress 
he experienced in the Post Office environment exacerbated his 
various symptoms of anxiety, depression, fatigue, loss of 
concentration, and hypertension.  This led to a decline in 
his performance.  He stated that he had no other alternative 
job skills that could be applied to a return to a new work 
place setting.  He stated that he was currently receiving 
Social Security disability benefits.  The Axis I diagnoses 
were PTSD, panic disorder without agoraphobia, and major 
depressive disorder, recurrent, moderate, by history.  There 
was no Axis II diagnosis.  The veteran was given a GAF score 
of 60.  

The pertinent evidence includes a March 2008 statement from 
the veteran's long time treating psychiatrist.  The 
individual stated the veteran had been under his care since 
April 1999.  At that time the veteran presented with 
depression and anxiety associated with work stresses.  He 
continued to have problems with anxiety and depression and 
was removed from the work force in May 2005.  The veteran's 
psychiatric disability was described as further complicated 
by his wife having significant health problems.  She had been 
his main source of support because he had isolated himself 
from other sources of support.  He was continuing to take 
medication for his depression and anxiety.  He was continuing 
to take 100 to 150 milligrams of Zoloft daily.  The physician 
stated that he saw the veteran every one to three months 
depending on the need.  Notation was also made of the veteran 
having difficulty concentrating.  

In view of the foregoing, the Board finds that the disability 
picture attributable to the veteran's PTSD warrants an 
increased disability rating of 70 percent, but not more, for 
the entire appeal.  This is based primarily on the statement 
from the veteran's longtime treating physician who has 
reported depression and anxiety significant enough to cause 
the veteran to no longer be a member of the work force.  
While the GAF scores provided by the VA examiners in the last 
several years have not reflected anymore than moderate to 
moderately severe impairment, the Board notes that GAF scores 
are merely guidelines used in assessing one's overall 
disability picture.  The examiners who evaluated the veteran 
on the various examinations in the past few years have 
described a significant degree of impairment.  The veteran 
has referred to experiencing panic attacks several times a 
week.  The record also reveals that he requires a significant 
amount of psychotropic medication and that he is seen on a 
regular basis in therapy.  Accordingly, according the veteran 
all benefit of the doubt, the Board finds that the disability 
picture is reasonably productive of severe impairment during 
the entire appeal period.  

However, the Board notes that there is no showing of total 
social and industrial impairment attributable to the 
veteran's PTSD so as to warrant the assignment of a 
100 percent schedular rating.  The veteran has not been shown 
to experience gross impairment of thought processes or 
communication, persistent delusions and hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name, with the above being some of the symptoms indicating a 
100 percent schedular rating.  

Hypertension

The veteran's disability has been rated under Diagnostic 
Code 7101 for hypertension.  A 10 percent evaluation is 
assigned when the evidence demonstrates diastolic pressure 
predominately 100 or more, or systolic pressure predominately 
160 or more.   A minimum 10 percent rating is also assigned 
when there is a history of diastolic blood pressure of 
predominantly 100 or more and continuous medication is 
required for control.  

A 20 percent rating is assigned when diastolic pressure is 
predominately 110 or more, or; systolic pressure 
predominantly 200 or more.  

The next higher rating of 40 percent is assigned when the 
diastolic pressure is predominately 120 or more.  

A 60 percent rating is for assignment when the diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Code 7101.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with the 
diastolic blood pressure of less than 90mm.  

The veteran's blood pressure readings throughout the appeal 
period do not show a rating in excess of the currently 
assigned 10 percent rating is in order.  The weight of the 
evidence does not demonstrate diastolic pressure 
predominantly 110 or systolic pressure of predominantly 200 
or more.  For example, at the time of examination by VA in 
December 2004, ratings were recorded of 152/96, 154/98, and 
156/100.  

Additional evidence includes a VA hypertension examination 
accorded the veteran in November 2006.  The claims file was 
viewed by the examiner.  The veteran reported that he began 
taking medication for his high blood pressure about four to 
five years previously.  He was currently taking 40 milligrams 
of Lisinopril daily and 50 milligrams of Atenolol twice 
daily.  He denied any side effects from the medications.  
Current readings were 170/100, 160/95, and 165/90.  He was 
given a diagnosis of hypertension with evidence of 
hypertensive cardiovascular disease.  

Additional evidence includes the report of a VA general 
medical examination of the veteran in September 2007.  Blood 
pressure readings were recorded as 182/83, 172/83, and 
166/83.  The pertinent examination diagnosis was hypertension 
with no current evidence of hypertensive heart disease.  
These readings show no distinctive periods of time during 
which the veteran's hypertension was more than 10 percent 
disabling.  The 10 percent rating currently in effect is 
providing for adequate compensation for the degree of 
disability shown with regard to the veteran's hypertension.  

Service Connection for Erectile Dysfunction Secondary to PTSD

With regard to service connection, the Board notes that in 
general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates the veteran has a current 
disability that was incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303(d).  

Service connection for disability may also be established on 
a secondary basis for a disorder that is proximately due to 
or the result of service-connected disability.  38 C.F.R. 
§ 3.303(a).  

Service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury in the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of the evidence 
against the claim for service connection for erectile 
dysfunction on a secondary basis.  Initially the Board notes 
that as a lay person, the veteran himself does not qualify to 
opine on matters requiring medical knowledge, such as the 
etiology of any current erectile dysfunction.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  See also Routen v. 
Brown, 10 Vet. App. 183 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

The service treatment records are without reference to 
complaints or findings indicative of the presence of erectile 
dysfunction and it is not otherwise contended.  The veteran 
and his representative essentially maintain that he now has 
erectile dysfunction as a result of medication he is taking 
for his service-connected disabilities.  

As a result of the assertion, the veteran was accorded a 
genitourinary examination by VA in April 2006.  The file and 
the treatment records were available and reviewed by the 
examiner.  The veteran complained that about six or seven 
years previously he began having difficulty with erections 
and this problem was progressively getting worse.  He said 
that he was told that he was having erectile difficulty 
secondary to his blood pressure medications and his 
psychiatric medications.  Findings were recorded.  Following 
examination the examiner expressed the opinion that it was 
"less likely than not" that the veteran's erectile 
dysfunction was secondary to medications he was taking for 
his service-connected disabilities.  The examiner noted that 
the veteran had evidence of chronic prostate problems with 
enlargement and had evidence of hypogonadism with low 
testosterone levels.  The examiner noted these conditions 
were well known by the medical literature to cause erectile 
dysfunction.  The examiner stated "this means that he will 
develop erectile dysfunction regardless of his medication he 
is taking for his PTSD."  As said earlier, the examiner had 
access to the entire claims file.  Additionally, the evidence 
shows no medical opinion or evidence to the contrary.  
Therefore, since the veteran has not established a nexus 
between his erectile dysfunction and his service-connected 
disabilities, the Board must deny the claim.  At the hearing 
before the undersigned, the veteran referred to having been 
told by a VA physician that the medications he was taking 
might have side effects that "will cause erection problems..."  
However, he has provided no statements from any of these 
physicians to that effect and the Board notes that in a 
September 2007 communication, he stated that he had no more 
information to give VA to substantiate his claim.  

The only medical opinion of record is against the veteran's 
claim.  Without any competent medical evidence in the record 
showing, or even suggesting, a causal link between the 
veteran's erectile dysfunction and his service-connected 
disabilities, the claim for service connection must fail.  
Accordingly, the claim is denied.  


ORDER

A disability rating of 70 percent, but not more, for the 
veteran's PTSD is granted.  To this extent, the appeal is 
allowed.  

A disability rating in excess of 10 percent for hypertension 
is denied.  

Service connection for erectile dysfunction secondary to 
service-connected disability is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


